--------------------------------------------------------------------------------

Contract No.: _____________________

 

 

LABOR CONTRACT

 

Party A (Employer)  Name:  RUB A DUB SOAP INC.
Enterprise Type:
Address: No. 177 Chengyang Section, 308 National Highway, Danshan Industrial
Area, Qingdao

Party B (Employee)  Name:  Xu Hailan
Gender: Female
Date of Birth: September 2, 1975
PRC Identity Card No.: 370202197509024427
Address: No. 161, Yanji Road, Qingdao

 

--------------------------------------------------------------------------------



In accordance with the Labor Law of the People’s Republic of China as well as
the relevant current laws and regulations on labor and on the basis of equality
and voluntariness, after friendly consultation, Party A and Party B enter into
this Labor Contract (“Contract”).  Both parties will mutually abide by this
Labor Contract according to the principle of good faith.

【Contract Term and Performance Place】

Article 1: Upon mutual agreement, the contract term (“Contract Term”) will take
the first (1) following method:

(1)

with a definitive term: from May 5, 2008  to August 10, 2012.

(2)

without a definitive term: from ___/day____/month_____/year till the conditions
for terminating the Contract are satisfied.

(3)

subject to completion of specific tasks as the term to end contract: from
___/day____/month_____/year till the completion of ___________ production task.

The mutually agreed probation period is from ___/day____/month_____/year to
___/day____/month_____/year.

Article 2:  The Contract performance place shall be at No. 177 Chengyang
Section, 308 National Highway, Danshan Industrial Area, Qingdao.

【Working Position】

Article 3:  Party A will arrange Party B to engage in management position
according to the production and work needs of Party A.

Article 4:  Party B shall complete the production and work tasks according to
the quantity and quality index specified in the above working position.  The
specific tasks and responsibilities for the above working position shall be as
follows:

To be implemented according to the specific regulations of the Company.

Article 5:  Party A may adjust Party B’s working position if Party A confirms
that Party B is not competent to the above working position after review and
evaluation by Party A according to the working standards.  During the Contract
term, upon mutual consultation, Party A may also adjust Party B’s working
position according to Party A’s working needs or adjustment of its production
and operation.

【Labor Protection and Labor Conditions】

Article 6:  Party A shall provide Party B with labor safety and sanitary
conditions and necessary labor protection items which shall comply with the
relevant regulations of the State, Province and Municipality, and establish and
perfect its labor safety and sanitary regulation and safety production and
operation regulation.

2

--------------------------------------------------------------------------------



Article 7:  Party A shall expressively indicate the occupational disease and the
consequence thereof which Party B may possibly suffer from the work:
________________________

Measures for preventing occupational disease: To be implemented according to the
relevant regulations of the State.

Treatment: To be implemented according to the relevant regulations of the State.

Article 8:  Party A and Party B shall strictly abide by the relevant regulations
of the State, Province and Municipality on reporting work-related accidents and
occupational disease.  Party B shall strictly abide by the safety operation
regulations during its work (production).  Party B is entitled to refuse to
undertake any work instructed by the management of Party A in violation of
regulation and compelled by the management of Party A for dangerous performance.

Article 9:  Party A shall provide special labor protection to female employees
and minors according to the relevant regulations of the State, Province and
Municipality.

【Working Time, Rest and Leaves】

Article 10:  Party A will adopt the following first (1) working time system for
Party B:

(1)

standard working system:  Party B shall work for no more than eight hours each
day and averagely for more than 40 hours every week.

(2)

comprehensive working system:  The average working time for each day and each
week shall not exceed statutory standard working time.

(3)

indefinitive working system:  The working time, rest and leaves shall be
negotiated by Party A and Party B on condition that Party B shall complete the
working tasks of Party A.

In the event of the second (2) and third (3) working system, it shall be subject
to approval by the labor and social security authority.

Article 11.  Due to work needs, Party A may extend the working time upon
consultation with the work union and Party B, but normally shall not extend for
more than one hour each day.  In case of special reason that it needs to extend
working time, the extended working time for each day shall not exceed for more
than three hours each day and 36 hours each month on condition that Party B’s
health shall be guaranteed.

Article 12.  In case Party A extends Party B’s working time and arranges Party B
to work during the rest days and public holidays, Party A shall pay Party B
overtime remuneration, i.e.

3

--------------------------------------------------------------------------------



(1)  

Party A shall pay Party B no less than 150% of its wages if Party A arranges
Party B to work over time during the working days;

(2)  

Party A shall pay Party B no less than 200% of its wages or arrange rest of the
same length for Party B if Party A arranges Party B to work on rest days; and

(3)

Party A shall pay Party B no less than 300% of its wages if Party A arranges
Party B to work on public holidays.

Article 13.  Party A shall assure Party B’s rest according to the relevant
regulations of the State, Province and Municipality.  During the Contract Term,
Party B shall be entitled to enjoy statutory leaves and family leave, marriage
and death leave, and leave for family planning birth, etc. specified by the
State, Province and Municipality.

【Labor Disciplines】

Article 14.  Party A shall establish and perfect various rules and regulations
as well as labor disciplines in accordance with the State’s laws, regulations
and rules on labor and considering its own real situations.  Party B shall
strictly abide by various rules and regulations and labor disciplines
established by Party A according to law, obey Party A’s management and keep
Party A’s trade secret confidential.

Article 15.  Party B shall abide by all rules and regulations established by
Party A according to law.

Article 16.  In the event that Party B violates Party A’s rules and regulations
and labor disciplines, Party A is entitled to impose corresponding punishment on
Party B, till the termination of this Labor Contract according to the rules and
regulations established by Party A.

【Labor Remuneration, Method of Payment and Time】

Article 17.  Party A shall, on its sole discretion, establish its remuneration
distribution system, specify the method of payment of the remuneration as well
as the remuneration standard according to the relevant regulations of the State,
Province and Municipality, considering its own real situations and also
following the principle of distribution according to work and performance.  The
remuneration standard that Party A shall pay Party B for the working position of
Party B specified hereof is RMB 8,000 each month.

Such remuneration standard includes the following (contents):
_________________________,
and does not include: ________________________________________________

Article 18.  Party A shall pay Party B the remuneration each month.  Party A
shall pay Party B the remuneration in cash before the 31st day of each month in
case Party B provides normal work for Party A during the statutory working time
or the working time specified by this contract.

4

--------------------------------------------------------------------------------



Article 19.  In case Party A adopts wage by pieces, it shall establish the work
load and quota and the price for each piece according to a scientific and
reasonable principle.  After Party B has completed the work quota for the
pieces, if Party A arranges Party B to work not within the statutory standard
working time, Party A shall pay Party B overtime remuneration according to
regulations.

Article 20.  Party A shall establish a wage normal adjustment system.  During
the Contract term, Party A shall properly adjust Party B’s labor remuneration
according to the relevant regulations of the State, Province and Municipality,
considering its production and operation results as well as Party B’s work
performance.

Article 21.  Other remuneration agreed by Party A and Party B:
__________________________

【Insurance and Welfare】

Article 22.  Party A and Party B shall participate in social insurance according
to the relevant regulations of the State, Province and Municipality.  Party A
shall contribute various social insurance, such as, insurance for pension,
unemployment, medical treatment, work-related injuries and maternity, etc. for
Party B according to the relevant regulations of the State, Province and
Municipality.  The social insurance fee which Party B shall contribute shall be
withheld by Party A according to regulations.

Article 23.  In case Party B suffers from any diseases or non-work-related
injuries during the Contract term, the medical treatment and the remuneration
during the sick leaves for Party B shall be implemented according to the
relevant regulations of the State, Province and Municipality.

Article 24.  The treatment for female employees during their pregnancy,
confinement and maternity shall be implemented according to the relevant
regulations of the State, Province and Municipality.

Article 25.  Party A shall create conditions to perfect its collective welfares
and improve its employees’ welfare treatments.

【Contract Alternation, Termination and Economic Compensation】

Article 26.  In the event of any changes to the laws, regulations and relevant
policies on the basis this Contract has been concluded, the relevant contents of
this Contract shall be amended correspondingly.

Article 27.  In the event that the objective situations on the basis this
Contract has been concluded have undergone material changes so that this
Contract can not been performed, upon mutual consultation, the relevant contents
of this Contract may be amended correspondingly.  In case of amendment to this
labor contract, both Parties shall conclude an amendment as an appendix to this
Contract.

5

--------------------------------------------------------------------------------



Article 28.  Upon mutual consultation, this Contract may be terminated.  If
Party A terminates this Contract, it shall pay Party B economic compensations
according to regulations.

Article 29.  Party A may terminate this Contract at any time in the occurrence
with Party B of any one of the followings:

(1)

being proved to be unqualified for employment during probation periods;

(2)

seriously violating the labor disciplines or the rules and regulations of Party
A;

(3)

causing great losses to Party A due to Party B’s serious dereliction of duties
or engagement in malpractices for selfish ends;

(4)

being brought to indoctrination through labor and education or pursued of
criminal responsibilities in accordance with law; and

(5)

other situations specified by laws and regulations.

Article 30  Party A may terminate this Labor Contract in the occurrence of any
one of the followings, but shall notify Party B of the termination in writing 30
days in advance and pay Party B economic compensations according to regulations:

(1)

In case Party B suffers any diseases or non-work-related injuries, after
completion of medical treatment, it can neither take up the original jobs nor
any other kinds of new jobs assigned by Party A;

(2)

In case Party B is incompetent for its work and he remains as so even after
training or readjusting his work position;

(3)

In the event that the objective situations on the basis this Contract has been
concluded have undergone material changes so that this Contract can not been
performed, no agreements on an amendment to this Labor Contract can be reached
by both Parties after consultation; and

(4)

other situations specified by laws and regulations.

Article 31.  Party A shall not terminate this Labor Contract in accordance with
stipulations in Article 30 hereof in the occurrence with Party B of any one of
the followings:

(1)

suffering occupational diseases or work-related injuries and confirmed by a
medical labor expertise institution to have totally or partially lost its labor
ability;

(2)

is receiving medical treatment for its diseases or injuries during the
prescribed period of time;

(3)

a female employee is being within pregnancy, puerperium, and nursing periods;
and

(4)

other situations specified by laws and regulations.

6

--------------------------------------------------------------------------------



In the event that this Labor Contract Term expires due to the situations
specified in the above item (2) and (3) of this paragraph, this Contract shall
be renewed till the expiration of the prescribed period for medical treatment
and nursing period.

Article 32.  In case Party B intends to terminate this Labor Contract, it shall
notify Party A of the termination in writing 30 days in advance.

Article 33.  Party B may notify, at any time, Party A of termination of this
Labor Contract in the occurrence of any one of the followings:

(1)

during the probation period;

(2)

Party A forces Party B to work by means of violence, threat or deprival of
personal freedom in violation of law;

(3)

Party A fails to pay labor remunerations or provide labor conditions as agreed
in this Labor Contracts;

(4)

Party A forces Party B to collect money, buy shares or contribute any properties
as mortgage for certain risks;

(5)

Party A refuses to contribute social insurances for Party B according to law;

(6)

Party A pays Party B the remuneration which is lower than the minimum wage
payment standard specified by the local municipal government; and

(7)

other situations specified by laws and regulations.

In the event that this Labor Contract is terminated due to the situations
specified in the above item (2), (3) and (7) of this paragraph, Party A shall
pay Party B economic compensation according to regulations.

Article 34.  Party B shall not terminate this Labor Contract in the occurrence
of any of the followings:

(1)

In the event that Party A has provided funds for special training for Party B,
Party B fails to work for Party A for the service period specified by the
Training Agreement or this Labor Contract;

(2)

Party B is engaging in certain key scientific research projects of the State or
has agreed to undertake some scientific research projects of Party A, Party B
has not yet finished the projects; and

(3)

other situations specified by laws and regulations.

7

--------------------------------------------------------------------------------



Article 35.  This Labor Contract shall be terminated immediately in the
occurrence of any of the followings:

(1)

expiry of this Contract term;

(2)

Party B retires, quits from the working position or dies;

(3)

The termination conditions specified by this Contract occur; and

(4)

other situations specified by laws and regulations.

【Liabilities for Breach of Contract】

Article 36.  In the event that this Labor Contract has been terminated according
to the stipulations in Article 29 and Article 32, Party A is not required to pay
Party B economic compensation.

Article 37.  If either Party terminates this Labor Contract in violation of
regulations or the stipulations of this Contract, it shall pay the other Party a
liquidated damages.  The calculation standard for liquidated damages which shall
be paid the other Party shall be the average six months’ wages of Party B before
its breach of contract multiplied by the period for which it has not performed
the Contract (calculated by month), and then further multiplied by 70% (over cap
below 100%).

Article 38.  Party A and Party B shall separately conclude special agreements
regarding the issues of funding training, confidentiality of trade secret, which
shall be appendix to this Labor Contract.

【Disputes Resolution】

Article 39.  Either Party may submit the disputes arising from the performance
of this Contract to the labor disputes mediation commission of Party A for
mediation.  In case the disputes can not be resolved through mediation within 30
days, the disputes shall be submitted to the labor disputes arbitration
commission where Party A is located for arbitration within 60 days after
occurrence of the disputes.  If not satisfied with the arbitration awards,
either Party may institute a lawsuit with the people’s court where Party A is
located within 15 days after receipt of the arbitration awards.

Article 40.  For any matters not covered by this Contract or if the relevant
articles of this Contract conflict with the relevant regulations of the State,
Province and Municipality during the performance of this contract, the current
laws and regulations and the relevant regulations of the State, Province and
Municipality shall prevail.

Article 41.  This Contract shall be filled in by pen or brush pen.  Alteration
or allograph without duly authorization shall be void.

8

--------------------------------------------------------------------------------



Article 42.  This Contract is made in two original sets and shall take into
effect upon signature by both Parties.  Both Party A and Party B shall each hold
one original set with equal legal binding effect.

【Other Issues Needed to Be Agreed by Both Parties】
 

           

Party A (Seal): RUB A DUB SOAP INC.

Party B: Xu Hailan

       

Signature of Legal Representative

Signature: Xu Hailan

(Authorized Representative): Qin Long

     

Date: May 5, 2008

Date: May 5, 2008

 

 

 

9

--------------------------------------------------------------------------------